IN THE SUPREME COURT OF THE STATE OF KANSAS

                                  Bar Docket No. 21043

                      In the Matter of SHELLEY LEEANN KNOWLES,
                                       Respondent.



                              ORDER OF DISBARMENT


       In a letter signed August 16, 2016, addressed to the Clerk of the Appellate Courts,
respondent Shelley Leeann Knowles, an attorney admitted to practice law in Kansas,
voluntarily surrendered her license to practice law in Kansas, pursuant to Supreme Court
Rule 217 (2015 Kan. Ct. R. Annot. 390). The letter was received by the office of the
Disciplinary Administrator on August 16, 2016, and transmitted to the Clerk of the
Appellate Courts on August 17, 2016.


       At the time the respondent surrendered her license, a formal hearing was pending
regarding two docketed disciplinary complaints. The complaints alleged that the
respondent violated Kansas Rules of Professional Conduct 1.1 (2015 Kan. Ct. R. Annot.
442) (competence); 1.3 (2015 Kan. Ct. R. Annot. 461) (diligence); 1.4 (2015 Kan. Ct. R.
Annot. 482) (communication); 1.5 (2015 Kan. Ct. R. Annot. 503) (fees); 1.15 (2015 Kan.
Ct. R. Annot. 556) (safekeeping property); 1.16 (2015 Kan. Ct. R. Annot. 572) (declining
or terminating representation); 3.2 (2015 Kan. Ct. R. Annot. 595) (expediting litigation);
3.3 (2015 Kan. Ct. R. Annot. 601) (candor toward the tribunal); 4.1 (2015 Kan. Ct. R.
Annot. 626) (truthfulness in statements to others); and 8.4 (2015 Kan. Ct. R. Annot. 672)
(misconduct).




                                             1
       This court, having examined the files of the office of the Disciplinary
Administrator, finds that the surrender of the respondent's license should be accepted and
that the respondent should be disbarred.


       IT IS THEREFORE ORDERED that Shelley Leeann Knowles be and she is hereby
disbarred from the practice of law in Kansas, and her license and privilege to practice law
are hereby revoked.


       IT IS FURTHER ORDERED that the Clerk of the Appellate Courts strike the name of
Shelley Leeann Knowles from the roll of attorneys licensed to practice law in Kansas.


       IT IS FURTHER ORDERED that this order shall be published in the Kansas Reports,
that the costs herein shall be assessed to the respondent, and that the respondent forthwith
shall comply with Supreme Court Rule 218 (2015 Kan. Ct. R. Annot. 401).


       Dated this 6th day of September, 2016.




                                             2